Citation Nr: 0334263	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  98-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a chancroid with 
lymphadenitis.

3.  Entitlement to service connection for a disability 
manifested by occult blood/red blood cells in the urine or 
dysuria, including a kidney disorder.

4.  Entitlement to service connection for a disability 
manifested by abdominal pain/vomiting, including dysentery 
and cholera.

5.  Entitlement to service connection for a disability 
manifested by jaundice, including hepatitis and cirrhosis of 
the liver.

6.  Entitlement to service connection for defective hearing.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a disability 
manifested by dizziness or fatigue.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a liver disorder 
(classified as Gilbert's syndrome/disease with 
hyperbilirubinemia).

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tuberculosis.

11.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear otitis 
media.

12.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

In May 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.


Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request appellant to provide any 
additional relevant clinical records in 
his possession (not previously provided 
by him for association with the claims 
folder), as well as the complete names 
and addresses of any physicians or 
medical facilities which have provided 
such treatment.  

Ask the appellant to provide a list of 
all VA and non-VA health care providers 
that have provided him any relevant post-
service treatment.  Any such relevant 
medical records (to the extent they are 
not currently associated with the claims 
folder) should be sought from any source 
identified by the appellant, including, 
but not limited to:  State of Mississippi 
Health Department (particularly any 
records dated since 1977); Jackson, 
Mississippi, VA Medical Center 
(particularly any records dated since 
1977); Dr. Wesley D. Granger, 12 
Professional Parkway, Ridgeland, 
Mississippi 39157; University Medical 
Center; MEA Medical Clinics; and Avinash 
C. Gulanikar, M.D., 2500 North State 
Street, Jackson, Mississippi 39216-4505.  
Provide appellant with release forms and 
ask that a copy be signed and returned 
for each non-VA health care provider 
identified. 
 
When the appellant responds, obtain 
records from each health care provider 
the appellant identifies (including VA 
and non-VA medical records).  The results 
of the requests, whether successful or 
unsuccessful, must be documented in the 
claims file.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  If these records cannot be 
obtained and we do not have affirmative 
evidence that they do not exist, inform 
the appellant of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the appellant that we will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

2.  Ask the appellant to provide any 
relevant employment records (such as any 
pre-employment/employment examinations, 
or other such medical records that he may 
have in his possession), as well as the 
complete name and address of his former 
and present employers who may have such 
medical records, including, but not 
limited to, any from the Department of 
Veterans Affairs; and City of Jackson, 
Jackson, Mississippi.  If he indicates 
that there are no such records, no 
further action need be taken.  Otherwise, 
after obtaining appellant's consent for 
the release of records if necessary, 
please contact such employer(s) and 
request a copy of all available, relevant 
records such as employment medical 
records.  If there are thought to be 
records that exist and such records 
cannot be obtained and we do not have 
affirmative evidence that they do not 
exist, inform the appellant of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the appellant 
that we will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.

3.  After the above development has been 
attempted, make arrangements with the 
appropriate VA medical facility(ies) for 
the appellant to be afforded the 
following examinations:  

A.  A psychiatric examination.  If 
indicated by the psychiatrist, a 
psychological examination should also be 
arranged.  The examiner(s) should review 
the entire claims folder, examine 
appellant, and express an opinion, 
including degree of probability in terms 
of is it as likely as not, regarding the 
following:

(i) Is any psychiatric disorder(s) 
currently manifested (and if so, such 
disability(ies) should be identified); 
(ii) if any chronic, acquired psychiatric 
disorder is currently manifested, is it 
causally or etiologically related to 
appellant's active service or proximate 
thereto (i.e., what is the approximate 
date of onset of such disorder)?  

B.  A genitourinary examination.  Any 
indicated tests and studies should be 
accomplished.  The examiner should review 
the entire claims folder, examine 
appellant, and express an opinion, 
including degree of probability in terms 
of is it as likely as not, regarding the 
following:  

(i) Is a chancroid with lymphadenitis or 
a disability manifested by occult 
blood/red blood cells in the urine or 
dysuria, including a kidney disorder, 
currently manifested (and if so, such 
disability(ies) should be identified); 
(ii) if chronic chancroid with 
lymphadenitis or disability manifested by 
occult blood/red blood cells in the urine 
or dysuria, including a kidney disorder, 
is currently manifested, is it causally 
or etiologically related to appellant's 
active service or proximate thereto 
(i.e., what is the approximate date of 
onset of such condition)?  If a renal 
cyst is currently manifested, is it 
related to service or the in-service 
dysuria/occult blood/red blood cells in 
the urine?  

C.  With respect to the issue of service 
connection for a disability manifested by 
abdominal pain/vomiting, including 
dysentery and cholera, an appropriate 
examination should be arranged.  Any 
indicated tests and studies should be 
accomplished.  The examiner should review 
the entire claims folder, examine 
appellant, and express an opinion, 
including degree of probability in terms 
of is it as likely as not, regarding the 
following:  

(i) Is any disability manifested by 
abdominal pain/vomiting, including 
dysentery and cholera, currently 
manifested (and if so, such 
disability(ies) should be identified); 
(ii) if any disability manifested by 
abdominal pain/vomiting, including 
dysentery and cholera, is currently 
manifested, is it causally or 
etiologically related to appellant's 
active service or proximate thereto 
(i.e., what is the approximate date of 
onset of such condition)?  

D.  With respect to the issue of service 
connection for a disability manifested by 
jaundice, including hepatitis and 
cirrhosis of the liver, an appropriate 
examination should be arranged.  Any 
indicated tests and studies should be 
accomplished.  The examiner should review 
the entire claims folder, examine 
appellant, and express an opinion, 
including degree of probability in terms 
of is it as likely as not, regarding the 
following:  

(i) Is a disability manifested by 
jaundice, including hepatitis and 
cirrhosis of the liver, currently 
manifested (and if so, such 
disability(ies) should be identified); 
(ii) if chronic disability manifested by 
jaundice, including hepatitis and 
cirrhosis of the liver, is currently 
manifested, is it causally or 
etiologically related to appellant's 
active service or proximate thereto 
(i.e., what is the approximate date of 
onset of such condition)?  

E.  An audiologic examination.  Any 
indicated tests and studies should be 
accomplished.  The audiologist should 
review the entire claims folder, examine 
appellant, and express an opinion, 
including degree of probability in terms 
of is it as likely as not, regarding the 
following:  

Is any defective hearing disability 
currently manifested and, if so, is it 
related to service versus other causes 
(i.e., what is the approximate date of 
onset of any chronic defective hearing 
disability and its etiology)?  

F.  A cardiologic examination.  Any 
indicated tests and studies should be 
accomplished.  The examiner should review 
the entire claims folder, examine 
appellant, and express an opinion, 
including degree of probability in terms 
of is it as likely as not, regarding the 
following:  

Is any hypertensive disease currently 
manifested and, if so, is it related to 
service versus other causes (i.e., what 
is the approximate date of onset of any 
chronic hypertensive disease and its 
etiology)?  

G.  With respect to the issue of service 
connection for a disability manifested by 
dizziness or fatigue, an appropriate 
examination should be arranged.  Any 
indicated tests and studies should be 
accomplished.  The examiner should review 
the entire claims folder, examine 
appellant, and express an opinion, 
including degree of probability in terms 
of is it as likely as not, regarding the 
following:  

(i) Is any disability manifested by 
dizziness or fatigue currently manifested 
(and if so, such disability(ies) should 
be identified); and (ii) if chronic 
disability manifested by dizziness or 
fatigue is currently manifested, is it 
causally or etiologically related to 
appellant's active service or proximate 
thereto (i.e., what is the approximate 
date of onset of such condition)?

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  

4.  The appellant should be notified that 
it is his responsibility to report for 
any examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim(s).  38 
C.F.R. §§ 3.158, 3.655 (2001).  

5.  The Board intends to consider the 
following legal authorities that were not 
considered by the agency of original 
jurisdiction in connection with the 
appellate issue:  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)); and final 
Veterans Claims Assistance Act 
regulations, 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  Please send a Rule of 
Practice 903(c) 60-day notice letter to 
the appellant, enclosing a copy of these 
legal authorities.  

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





